            Case 3:17-cv-01699-KM Document 69 Filed 07/31/20 Page 1 of 33




                        UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF PENNSYLVANIA

 STEVEN J. GUZIEWICZ,

                       Plaintiff,                   CIVIL ACTION NO. 3:17-CV-01699

           v.                                              (MEHALCHICK, M.J.)

 NINOUSKA GOMEZ, et al.,

                       Defendants.

                                MEMORANDUM OPINION

       Plaintiff Steven J. Guziewicz, a former probation supervisee, filed a complaint in

September 2017 asserting 42 U.S.C. § 1983 and state law claims against three Lackawanna

County Adult Probation Office (LCAPO) employees – Ninouska Gomez, Al Munley, and

William J. McCarthy Jr. (collectively, “Probation Defendants”) – and state law claims against

Kurt P. Moran, a licensed doctor, and Amy Gorolis, the office manager of Moran’s medical

practice. (Doc. 1). Suing all defendants in their individual and official capacities, Guziewicz

alleges false arrest and imprisonment, unlawful seizures of his person and property,

conspiracy to violate § 1983, malicious prosecution, abuse of process, intentional infliction of

emotional distress (IIED), supervisory liability, failure to train and implement policies and

practices, and breach of physician-patient confidentiality. (Doc. 1, at 1, 29-37). 1 Defendant

Moran asserts a cross-claim seeking contribution and indemnification from the Probation

Defendants, in the event he is found liable. (Doc. 21, at 11). In August 2018, pursuant to 28




       1
        In April 2018, the Court granted Defendant Moran’s motion to dismiss to the extent
of dismissing an IIED claim asserted against Moran. (Doc. 18; Doc. 19). While Guziewicz
was granted leave to file an amended complaint, he never filed one, and that claim remains
dismissed.
         Case 3:17-cv-01699-KM Document 69 Filed 07/31/20 Page 2 of 33



U.S.C. § 636(c)(1), the parties consented to the undersigned’s jurisdiction to conduct all

proceedings relating to this action. (Doc. 26).

       Presently before the Court are unopposed motions for summary judgment filed by the

Probation Defendants and Defendant Moran in January 2020 (collectively, “Moving

Defendants”). (Doc. 45; Doc. 48). After the Moving Defendants filed statements of facts and

supporting briefs, Guziewicz’s counsel sought three extensions to respond to the motions and

then moved for permission to withdraw as Guziewicz’s counsel. (Doc. 46; Doc. 47; Doc. 49;

Doc. 50; Doc. 51; Doc. 53; Doc. 55; Doc. 58). The Court granted counsel’s motion to

withdraw and directed Guziewicz to obtain new counsel and respond to the pending

summary judgment motions by July 26, 2020. (Doc. 64). The Clerk of Court sent a copy of

the Court’s Order to Guziewicz, but the mail was returned as “undeliverable.” (Doc. 66).

New counsel has not appeared on behalf of Guziewicz, and Guziewicz has not responded to

the pending motions. The Court deems the Moving Defendants’ motions unopposed and ripe

for review.

       For the reasons that follow, the Probation Defendants’ motion for summary judgment

(Doc. 45) is GRANTED; Defendant Moran’s motion for summary judgment (Doc. 48) is

GRANTED; Defendant Moran’s cross-claim (Doc. 21, at 11) is DISMISSED AS MOOT;

the Clerk of Court is directed to enter judgment in favor of the Moving Defendants and against

Guziewicz; Guziewicz’s remaining state law claims against non-moving Defendant Gorolis

are DISMISSED WITHOUT PREJUDICE to Guziewicz’s right to refile them in state court;

and the Clerk of Court is directed to CLOSE this case.

I.     STATEMENTS OF UNDISPUTED MATERIAL FACTS

       Initially, pursuant to Rule 7.6 of the Local Rules of Court for the Middle District of



                                                  2
         Case 3:17-cv-01699-KM Document 69 Filed 07/31/20 Page 3 of 33



Pennsylvania, a party who fails to submit a brief opposing a motion is deemed not to oppose

the motion. L.R. 7.6. However, a plaintiff's failure to respond “is not alone a sufficient basis

for the entry of a summary judgment.” Anchorage Assocs. v. V. I. Bd. of Tax Review, 922 F.2d

168, 175 (3d Cir. 1990); see also Stackhouse v. Mazurkiewicz, 951 F.2d 29, 30 (3d Cir. 1991). The

Court must still determine whether the motion has been properly supported so as to entitle

the moving party to judgment as a matter of law. Anchorage Assocs., 922 F.2d at 175. In the

matter sub judice, Guziewicz has failed oppose to the Moving Defendants’ motions for

summary judgment. Therefore, the motions will be deemed unopposed pursuant to Local

Rule 7.6. Moreover, because Guziewicz has failed to file separate statements of material facts

controverting the statements filed by the Moving Defendants, the statements of material facts

submitted by the Moving Defendants will be deemed admitted pursuant to Local Rule 56.1.

Nevertheless, the Court must satisfy itself that Defendants have met their burdens of

production and therefore are entitled to summary judgment as a matter of law. See Anchorage

Assocs., 922 F.2d at 175.

       The following facts are drawn from the Moving Defendants’ statements of undisputed

material facts in support of their respective motions for summary judgment.

       A.    PROBATION DEFENDANTS’ STATEMENT OF UNDISPUTED MATERIAL FACTS

       In December 2013, Guziewicz was sentenced to 11½ to 23½ months’ incarceration,

followed by 36 months’ probation with certain conditions, in the Lackawanna County Court

of Common Pleas (“Lackawanna County CCP”) after pleading guilty to 35 Pa. Stat. Ann. §

780-113(a)(12) (“The acquisition or obtaining of possession of a controlled substance by

misrepresentation, fraud, forgery, deception or subterfuge.”). (Doc. 46, at 2); see

Commonwealth v. Guziewicz, Docket No. CP-35-CR-0000865-2012 (Lackawanna Cnty.



                                               3
           Case 3:17-cv-01699-KM Document 69 Filed 07/31/20 Page 4 of 33



C.C.P.). Prior to sentencing, Guziewicz executed an authorization permitting the LCAPO to

secure Guziewicz’s medical records from a record custodian. (Doc. 46, at 13). 2 After

sentencing, Guziewicz was placed on parole under the supervision of Defendant Ninouska

Gomez, a probation officer. (Doc. 46, at 7, 18). 3

       In October 2015, Guziewicz violated a condition of his probation, his probation was

revoked, and he was remanded to Lackawanna County Prison to serve the remaining term of

incarceration to which he was sentenced. (Doc. 46, at 2). In late October, he signed a written

“probation/parole intermediate punishment contract” providing:

       You are in the custody of the Court until the expiration of your supervision or
       until further order of the Court. The Probation/Parole Department may cause
       your detention in a correctional facility should it be determined that you are in
       violation of any condition of your supervision. If you are charged with a new
       offense during supervision, you may be temporarily detained pending
       disposition of the new offense. In signing this probation/parole intermediate
       punishment contract, you hereby agree to the warrantless search of your person, property,
       vehicle, or residence and the seizure of any contraband found, if it is reasonably suspected
       that you are in violation of probation/parole, intermediate punishment.

       (Doc. 46, at 3 (emphasis added)).

The agreement further provided that Guziewicz would be subject to arrest without warrant if

he failed to abide by certain conditions, to wit:

       #7. You will refrain from the use of alcohol and unlawful possession or sale of
       narcotics and illicit drugs and abstain from the use of controlled substances


       2
         Guziewicz signed another undated authorization permitting the same. (Doc. 46, at
13). Regarding the September 2013 authorization to release records, the Probation
Defendants forwarded a Request for Admission to Guziewicz asking that he admit that the
signature on the authorization is in fact his. Guziewicz never responded to that request. (Doc.
46, at 15).
       3
         The term of incarceration to which Guziewicz was sentenced expired on May 29,
2014, as a term of parole, and he began to serve his 36-month term of probation. (Doc. 1, at
5). Thus, although counsel and the parties appear to use the terms “probation” and “parole”
interchangeably, Guziewicz was on probation at the time of the events giving rise to his claim.
The Court will therefore refer to Guziewicz’s post-May 2014 supervision as probation herein.

                                                    4
           Case 3:17-cv-01699-KM Document 69 Filed 07/31/20 Page 5 of 33



       within the meaning of the Controlled Substance, Drug, Device and Cosmetic
       Act, without a valid prescription. . . . You will submit to urine testing when
       ordered by your probation/parole officer.

       #8. You will not knowingly supply false information to the probation/parole
       department or the court.

                                        *      *      *

       #10. You will abide with the following special conditions: (d) no drugs or
       alcohol and (f) no medication without a valid prescription and medication must
       not be changed without advising P.O.

       (Doc. 46, at 3-4 (citing 46-1, at 4-5)) (hereinafter, “Condition #7”; “Condition
       #8”; “Condition #10(d)”; and “Condition #10(f)”).

       On March 1, 2016, Guziewicz reported to LCAPO to provide a urine sample pursuant

to a random drug screening (pursuant to a “color system”) and tested positive for

hydrocodone. (Doc. 46, at 4, 6). 4 When Guziewicz arrived for the screening, he met with

Ryan Griffiths, the probation officer assigned to administer drug screenings that morning.

(Doc. 46, at 17). Guziewicz provided PO Griffiths with a prescription for Vicodin, dated

February 26, 2016, bearing Guziewicz’s name as the prescribed, and written on Defendant

Moran’s prescription pad. (Doc. 46, at 17). The prescription “did not look right to [Griffiths]”

and “actually looked like an inked signature rather than a copy.” (Doc. 46, at 17). PO Griffiths

provided the prescription to PO Gomez, Guziewicz’s probation officer, for further

investigation. (Doc. 46, at 17-18).

       PO Gomez brought the Vicodin prescription to Defendant Moran’s office, where




       4
         On the same day, Guziewicz’s postconviction petition for collateral relief was
granted, his sentence imposed on October 6, 2015, was vacated, and Guziewicz was placed
on a period of probation beginning May 29, 2014, until, at the latest, May 29, 2017, subject
to the same conditions. (Doc. 46, at 4-5; Doc. 46-1, at 9). The same conditions of probation
were re-imposed and remained in full force and effect until May 29, 2017. (Doc. 46, at 4-5).

                                               5
           Case 3:17-cv-01699-KM Document 69 Filed 07/31/20 Page 6 of 33



Defendant Gorolis, Moran’s office manager and record keeper, confirmed that the

prescription was a forgery and indicated that Defendant Moran did not issue the prescription.

(Doc. 46, at 18). Gorolis showed PO Gomez a copy of another prescription, also not

prescribed by the doctor, that Guziewicz was attempting fill at Sheeley’s Drug Store in

Scranton (“Sheeley’s”). (Doc. 46, at 19). Gorolis gave PO Gomez a copy of lab results from

a December 11, 2015 drug test indicating that Guziewicz was positive for buprenorphine,

norbuprenorphine, fentanyl, oxycodone, marijuana, morphine, oxymorphone, and

noroxycodone. 5 (Doc. 46, at 12-13; see 46-1, at 32-33). Later, a third forged prescription, dated

February 25, 2016, was revealed. (Doc. 46, at 12). 6 At some point, Gorolis advised PO Gomez

and Scranton Police Department Corporal Thomas McDonald, who would file criminal

charges against Guziewicz, see infra, that Guziewicz had been discharged from Moran’s

service and had not been a patient for several months prior to March 2016. (Doc. 46, at 12,

15).

       On March 4, 2016, the Lackawanna County CCP issued a capias for Guziewicz’s

arrest and detention based on PO Gomez’s probation report indicating Guziewicz had failed

to comply with two conditions of his probation: Condition #7 (abstain from using controlled

substances without valid prescription), and Condition #8 (refrain from supplying false

information to the Probation/Parole Department). (Doc. 46, at 5).



       5
         While not indicated the Probation Defendants’ Statement of Undisputed Facts, the
lab report indicates that the fentanyl and oxycodone were prescribed to Guziewicz at the time
and reflected “compliant” under “Result Interpretation.” (Doc. 46-1, at 32). The report
further indicates “non-complaint” for marijuana and “present” for buprenorphine and
morphine. (Doc. 46-1, at 32).
       6
         Jeffrey Zymblosky, a pharmacist at Sheeley’s, brought the third prescription with him
at his deposition in October 2, 2019. (Doc. 49-11, at 16-17).


                                                6
           Case 3:17-cv-01699-KM Document 69 Filed 07/31/20 Page 7 of 33



       PO Gomez then submitted an Amended Violation of Probation asserting violations of

Conditions # 3, Condition # 7, and Condition # 11(f) (no medications without valid

prescriptions). 7 As proof of the violations, PO Gomez indicated that on March 1, 2016,

Guziewicz “submitted a forged prescription to a probation officer when he reported for color

system,” he tested positive for opiates without a valid prescription, and he was charged with

forgery for attempting to fill fraudulent prescriptions for controlled substances. (Doc. 46, at

8). Gomez entered notes in the probation office’s log notes indicating the basis for revoking

Guziewicz’s probation, writing:

       SUBJECT REPORTED FOR COLORS TODAY AND SUBMITTED A
       COPY OF PRESCRIPTION FOR VICODIN TO PO GRIFFITHS. PO
       SUSPECTED IT WAS A FORGED PRESCRIPTION. COPY WAS TAKEN
       AND GIVEN TO PO GOMEZ. PO GOMEZ WHILE OUT ON FIELD
       VISITED DR. MORAN’S OFFICE FOR CONFIRMATION THAT
       STEVEN WAS PRESCRIBED MEDS. DURING THIS VISIT, PO WAS
       ADVISED THAT IT IS A FORGED PRESCRIPTION AND SUPPLIED PO
       ANOTHER COPY OF A FORGED SCRIPT THEY OBTAINED FROM
       SHELLEY’S [DRUG STORE] FOR OXYCODONE. DOC’S OFFICE
       ALSO GAVE PO A COPY OF A DRUG SCREEN THAT THE
       DEFENDANT WAS POSITIVE FOR SPICE, SUBOXEN AND
       MORPHINE (BOTH PRESCRIBED BY DOC).

       MR. GUZ WAS DISCHARGED FROM DR. MORAN’S CARE AS OF
       APPROXIMATELY DEC 2015. WHEN MR. GUZ WAS REPAROLED
       OFFICER DISCUSSED WITH HIM IN LENGTH THAT HE DID NOT
       NEED ANY NARCOTIC MEDICATION BECAUSE HE WAS
       INCARCERATED FOR A LONG PERIOD OF TIME AND WAS NOT
       TAKING ANY. HE AGREED. DR. MORAN PRESCRIBED STEVEN
       OXYCODONE AND FENTYNOL PATCHES UP UNTIL DECEMBER
       2015.

       PO WILL START VIOLATION PROCEEDINGS.




       7
         According to the agreement Guziewicz signed, the condition that he not take
medications without a valid prescription is Condition #10(f), not Condition 11(f), although
the condition referred thereto is the same. (Doc. 46-1, at 38).

                                              7
         Case 3:17-cv-01699-KM Document 69 Filed 07/31/20 Page 8 of 33



       (Doc. 46-1, at 18; Doc. 46, at 8-9).

       Probation Defendant Munley held a preliminary (i.e., “Gagnon I”) hearing in April

2016 at which Guziewicz and PO Gomez testified. PO Gomez testified to the following, as

summarized by Munley:

       1) On March 1, 2016, the Defendant submitted a prescription to the Officer
       assigned to the Color Program that appeared to be a forgery. The Officer further
       stated that later on the same date she brought the prescription sheet to the office
       of Dr. Kurt Moran. Office staff indicated the prescription was indeed a forgery.

       2) Officer Gomez testified that the Defendant was taking medication without
       providing proper documentation to her as required by special condition of
       supervision.

       3) Officer Gomez testified the Defendant has a pending offense being
       investigated by Scranton Police relative to the fraudulent prescription. The
       charge has yet to be filed.

       (Doc. 46, at 6).

       In his testimony, Guziewicz admitted that the urine screen he provided to PO Gomez

contained hydrocodone; conceded to having failed to notify PO Gomez of the prescription

beforehand but had attempted to do so after he was detained at his apartment on March 1,

2016; testified that the prescription bottle for the hydrocodone was in his apartment at the

time of his arrest; and acknoweledged there was probable cause for a violation of the condition

prohibiting him from ingesting prescription medication without first notifying his probation

officer. (Doc. 46, at 6-7; 46-1, at 13-14). He also testified to his belief that the violation of

Condition # 7 stemmed from the recovery of an illegally seized lab report from Dr. Moran’s

office. (Doc. 46-1, at 14). PO Munley found enough evidence to proceed to a final (i.e.,

Gagnon II”) hearing. (Doc. 46, at 7; Doc. 46-1).

       On May 6, 2016, Cpl. McDonald filed a Police Criminal Complaint charging

Guziewicz with forgery, 18 Pa.C.S. § 4101(a)(1)-(2), based on allegations that Guziewicz


                                               8
            Case 3:17-cv-01699-KM Document 69 Filed 07/31/20 Page 9 of 33



“altered a writing of another, namely, Dr. Kurt Moran, for a prescription for medication

without the authority of Moran and that the forged prescription was presented to Sheeley’s

Drug Store.” (Doc. 46, at 9). In a May 17, 2016 Affidavit of Probable Cause, Cpl. McDonald

stated:

          On the above date and time CPL Thomas McDonald of the Scranton Police
          Special Investigations Division was contacted by Agent Nina Gomez of
          Lackawanna County Probation. Agent Gomez informed Cpl. McDonald that
          she recovered 2 fraudulent prescriptions from a Steven Guziewicz who is on
          her probation case load. The prescriptions were verified fraudulent by Sheeley’s
          Drug Store where Guziewicz tried to pass them and have them filled. CPL
          McDonald was given copies of these prescriptions at that time. The
          prescriptions were written on a script pad from Dr. Moran’s office. One was
          for Vicodin 10 mg and the other was for Oxycodone 30mg. Agent Gomez was
          then informed that a follow up investigation will be completed regarding this
          incident.

          Cpl McDonald went to Dr. Moran’s Office on 10 Green Ridge St and spoke
          with the office manager Amy Gorolis. At that time Mrs. Gorolis stated that Dr.
          Moran was not in town but she would speak to me. She was informed of the
          situation and stated that she was aware of it because she spoke with Sheeley’s
          Drug Store. Cpl McDonald then showed Mrs. Gorolis the copies of the
          prescriptions that Guziewicz tried to pass. In regards to the Vicodin
          prescription Mrs. Gorolis showed Cpl McDonald several things that are wrong
          with the script. She stated that Vicodin does not come in 10 mg. She also
          pointed out that this prescription was for 20 pills and that Vicodin does not
          come in that dosage that it should have been for 120. She also stated that the
          signature on the bottom of the script is not Dr. Moran’s. In regards to the
          Oxycodone script Mrs. Gorolis pointed out that the Doctors signature is not
          right. Both scripts have clearly different signatures. When asked if she knew
          how someone would obtain the blank prescriptions from the office Mrs Gorolis
          stated that she did not know. Mrs. Gorolis stated that the prescription pads are
          kept in a filing cabinet behind the desk area of the office where she and other
          persons in the office work. Mrs. Gorolis stated that Guziewicz was a patient of
          Dr. Moran but is no longer a patient and hasn’t been for a few months.

          On 31 March 2016 Cpl McDonald spoke with the pharmacist at Sheeley’s Drug
          Store Jeff Zymblosky in regards to his incident. Mr. Zymblosky stated that
          when Guziewicz brought the scripts in on March 16, 2016 he noticed that the
          Vicodin script was wrong because of the mg dosage. He also noticed that both
          prescriptions had different signatures. At that time he stated that he informed
          Guziewicz of the problem with the prescription and that he would not fill them.
          Mr. Zymblosky stated that he contacted the DEA Diversion Agent but did not


                                                 9
           Case 3:17-cv-01699-KM Document 69 Filed 07/31/20 Page 10 of 33



       hear back from anyone.

       (Doc. 46-1, at 45; Doc. 46, at 10-11).

       Magistrate Paul Keeler held a preliminary hearing on August 31, 2016, on the charge

of forgery arising from Guziewicz’s creation and submission of a forged prescription. (Doc.

46, at 13-14). Cpl. McDonald testified that PO Gomez had provided three forged prescriptions

and that Defendant Gorolis informed him that there were several discrepancies regarding the

dosage amounts and the quantities indicated in the prescriptions. 8 (Doc. 46, at 14). Cpl.

McDonald also testified that Gorolis was familiar with Defendant Moran’s signature and

stated that the signatures on the prescriptions were not Moran’s. (Doc. 46, at 14). At the

conclusion of the preliminary hearing, Magistrate Keeler found that a prima facie case had

been established on the forgery charges filed against Guziewicz. (Doc. 46, at 15). Ultimately,

the charges “were either withdrawn or dismissed because in Cpl. McDonald’s criminal

complaint he had incorrectly assigned a date of March 16, 2016 as the time that the forged

prescription was passed.” (Doc. 46, at 19).

       In October 2016, the Honorable John L. Braxton held a final (“Gagnon II”) hearing




       8
          The Probation Defendants note that although Gorolis did not testify at the hearing,
“the information which she related to Cpl. McDonald is properly considered” in their motion
for summary judgment. That is, because Gorolis is “available to testify at trial and would be
called if this matter proceeds,” her hearsay statements are capable of admission at trial and
therefore may be considered by the Court. (Doc. 46, at 14 (citing Shelton v. Univ. of Med. &
Dentistry of New Jersey, 223 F.3d 220, 223 n.2 (3d Cir. 2000) (citing Stelwagon Mfg. Co. v. Tarmac
Roofing Sys., Inc., 63 F.3d 1267, 1275 (3d Cir. 1995) (“Presumably, Feeser would have been
able to produce the customers themselves at trial. Accordingly, the rule in this circuit is that
hearsay statements can be considered on a motion for summary judgment if they are capable
of being admissible at trial.”)))). In any event, because Guziewicz has not opposed the
Probation Defendants’ motion, he is deemed to have admitted their statements of facts and
has not raised any arguments challenging the underlying record on evidentiary grounds, i.e.,
hearsay.

                                                10
        Case 3:17-cv-01699-KM Document 69 Filed 07/31/20 Page 11 of 33



regarding the revocation of Guziewicz’s probation. (Doc. 46, at 15). The Assistant District

Attorney advised Judge Braxton that the Commonwealth was proceeding with Guziewicz’s

violation of Condition 10(f) of his probation, i.e., that he refrain from ingesting any

medication without a valid prescription and notify his PO before changing medications. (Doc.

46, at 16). PO Gomez testified that as of January 15, 2016, the only medication Guziewicz

advised her he was taking was Advil, and he indicated he was not taking any narcotic

medications. (Doc. 46, at 16). PO Gomez testified that Guziewicz tested positive for Vicodin

on March 1, 2016, and Guziewicz testified that he told PO Griffiths he was taking Vicodin

but had failed to advise PO Gomez about the medication. (Doc. 46, at 16). Guziewicz’s

testimony was that he had provided PO Griffiths with a photocopy of the “actual

prescription” that he had secured from the Regional Hospital of Scranton ER (RHS) several

months back. (Doc. 46, at 16).

       After Guziewicz filed the instant claim, the parties deposed PO Griffiths, PO Gomez,

PO Munley, Cpl. McDonald, and Defendant McCarthy, the Head of Probation for

Lackawanna County. (Doc. 46, at 17-24). Some of this testimony has already been set forth

in the Court’s recitation of the relevant facts, supra, and will not be repeated in full here. PO

Griffiths testified that at the March 1, 2016 drug screening, Guziewicz provided him with the

February 26, 2016 forged proscription, which PO Griffiths found suspicious and therefore

brought to PO Gomez for further investigation. (Doc. 46, at 17). PO Griffiths further testified

that Guziewicz’s “representation that what he had presented on March 1, 2016, was a

prescription from [RHS] was false.” (Doc. 46, at 17).

       PO Gomez’s deposition testimony confirmed that she was Guziewicz’s assigned

probation officer on March 1, 2016, that she submitted an Amended Notice of Probation



                                               11
           Case 3:17-cv-01699-KM Document 69 Filed 07/31/20 Page 12 of 33



Violation alleging that Guziewicz submitted a forged prescription to a probation officer on

that date, and that she brought that prescription to Defendant Moran’s office, where she

confirmed that it was a forgery and had not originated from Moran. (Doc. 46, at 17-18). PO

Gomez testified that in support of the revocation of Guziewicz’s probation, she documented

that Guziewicz had tested positive for, inter alia, morphine and THC “while at Dr. Moran’s

office” on December 11, 2015. (Doc. 46, at 18). PO Gomez indicated that “the sole violation

supporting the revocation of Guziewicz’s probation/parole which was advanced by her was

the fact that on March 1, 2016, Guziewicz tested positive for a narcotic without giving a valid

prescription.” (Doc. 46, at 18). 9 Further, PO Gomez stated that “the prescription from

Regional Hospital of Scranton was not the prescription that Ryan Griffiths had given her on

the morning of March 1, 2016.” (Doc. 46, at 20).

       At his deposition, Cpl. McDonald testified that he investigated the underlying

fraudulent prescription charges and spoke with both Defendant Gorolis and Sheeley’s

pharmacist Jeff Zymblosky. (Doc. 46, at 20). Cpl. McDonald disclaimed ever having

conspired with PO Gomez to unlawfully revoke Guziewicz’s probation and rejected the claim

that PO Gomez had attempted to influence Cpl. McDonald regarding whether to file criminal

charges against Guziewicz. (Doc. 46, at 20). During Cpl. McDonald’s investigation, Gorolis

reported that Guziewicz was not longer a patient of Defendant Moran and had not been a

patient for several months, leading Cpl. McDonald to conclude that the prescriptions were



       9
         PO Gomez also testified that she did not know Renee Magnotta (Doc. 19, at 20), a
former probation officer who, according to Guziewicz’s complaint, conspired with Gomez to
essentially trump up charges against Guziewicz and falsely accuse him of violating the terms
of his parole and committing forgery. (Doc. 1, at 6-7). Guziewicz alleges that Magnotta was
motivated by a desire to undermine or impair Guziewicz’s pro se civil suit against her by
arranging for his “undue incarceration.” (Doc. 1, at 6).

                                              12
        Case 3:17-cv-01699-KM Document 69 Filed 07/31/20 Page 13 of 33



forged, written as they were on Moran’s prescription pad. (Doc. 46, at 21).

       PO Munley, a 24-year employee of the LCAPO, provided testimony bearing on

Guziewicz’s claim of supervisory liability. (Doc. 46, at 21-22). PO Munley testified that he is

not n LCAPO supervisor, though he is considered a mentor because of his experience; that

all supervisory tasks are undertaken by LCAPO’s Chief and Deputy Probation Officers; and

that he does not provide training in the probation office. (Doc. 46, at 21). PO Munley

indicated that every probationer accepted into a probation/parole program must execute an

authorization enabling supervising probation officers to secure records from the probationer’s

health care providers, “one of the purposes for the medical authorization is to determine

whether a probationer has a valid prescription in the event that their sample tests positive for

a controlled substance.” (Doc. 46, at 22). By signing the authorization, “the offender is giving

up his rights to object to the Probation Department securing medical records.” (Doc. 46, at

22).

       Finally, the LCAPO’s Head of Probation, Defendant McCarthy, testified to the

following: (1) adult probation officers are employed by the Court of Common Pleas to work

for the judges and for the community of supervisees; (2) probation officers must have a

bachelor’s degree and receive three weeks of initial training conducted by the Pennsylvania

Board of Probation and Parole; (3) every year, probation officers must complete at least 40

hours of training by way of continuing education credits; (4) an adult probation/parole officer

manual, which is updated every year to ensure compliance with state-mandated standards

and conditions, is provided to all probation officers; (5) since McCarthy has held his current

position, the LCAPO has been “100% compliant with the standards promulgated by the State

of Pennsylvania”; (6) regarding Guziewicz, the LCAPO found that the prescription



                                              13
         Case 3:17-cv-01699-KM Document 69 Filed 07/31/20 Page 14 of 33



Guziewicz was using was not valid “and as a result he was taking an illegal substance which

prompted the revocation of his probation/parole.” (Doc. 46, at 22-23).

       B.    DR. MORAN’S STATEMENT OF UNDISPUTED MATERIAL FACTS 10

       Dr. Moran treated Guziewicz from 2010 until December 18, 2015, when Moran

discharged Guziewicz from his practice after finding medications in his system that Moran

had not prescribed. (Doc. 49, at 2-3). Defendant Gorolis was the doctor’s office manager.

(Doc. 49, at 2). On January 29, 2016, Jeffrey Zymblosky, the Sheeley’s pharmacist, filled an

Oxycodone prescription for Guziewicz that was written on a pad bearing Moran’s letterhead.

(Doc. 49, at 2). The prescription was dated January 28, 2016, “which was more than a month

after [Guziewicz] had been discharged from Dr. Moran’s practice.” (Doc. 49, at 2 (emphasis

in original)). As discussed supra, Zymblosky brought the original prescription with him to his

October 2, 2019 deposition. (Doc. 49, at 2). On February 25, 2016, Guziewicz attempted to

fill another prescription at Sheeley’s – however, the prescription was not filled, Sheeley’s faxed

a copy of it to Moran’s office on the same day, and Zymblosky brought the original to his

deposition. (Doc. 49, at 2). Zymblosky testified that handwrote a notation on the prescription

itself indicating “Fake Rx.” (Doc. 49, at 2).

       On March 1, 2016, he provided to PO Griffiths a prescription for Vicodin dated

February 26, 2016, written on Moran’s pad. (Doc. 49, at 3). PO Griffiths suspected the



       10
          Dr. Moran’s Statement of Undisputed Material Facts includes additional facts that
the Court will not rehash here because they are already included within the Probation
Defendants’ Statement of Undisputed Facts and set forth herein. Such facts include that
Guziewicz executed an Authorization to Release Information on September 19, 2013, and
again at a later date, signed the Rules and Conditions Governing Probation/Parole agreement
in October 2015, released from custody in December 2015 and placed on probation under the
supervision of PO Gomez and subject to random drug testing, and tested positive for
hydrocodone on March 1, 2016. (Doc. 49, at 2-3).

                                                14
          Case 3:17-cv-01699-KM Document 69 Filed 07/31/20 Page 15 of 33



Vicodin prescription was fraudulent and forwarded it to PO Gomez, who brought the

prescription to Moran’s office and confirmed, through Defendant Gorolis, that it was in fact

a forgery. (Doc. 49, at 3). Gorolis provided PO Gomez with a copy of the February 25, 2016

fraudulent prescription and a copy of the December 11, 2015 urinalysis reflecting that

Guziewicz was positive for various substances. (Doc. 49, at 4). Moran was not present at the

time, Gorolis did not call or otherwhile contact him while PO Gomez was in his office, Moran

did not discuss Guziewicz’s prescriptions or other medical records with Gorolis on March 1,

2016, and Gorolis did not request Moran’s approval or personal authorization to provide any

information to PO Gomez on that date. (Doc. 49, at 4).

II.      LEGAL STANDARDS

         A.   MOTION FOR SUMMARY JUDGMENT

         Under Rule 56 of the Federal Rules of Civil Procedure, summary judgment should be

granted only if “there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” only if it might

affect the outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

dispute of material fact is “genuine” if the evidence “is such that a reasonable jury could return

a verdict for the non-moving party.” Anderson, 477 U.S. at 248. In deciding a summary

judgment motion, all inferences “should be drawn in the light most favorable to the non-

moving party, and where the non-moving party’s evidence contradicts the movant’s, then the

non-movant’s must be taken as true.” Pastore v. Bell Tel. Co. of Pa., 24 F.3d 508, 512 (3d Cir.

1994).

         A federal court should grant summary judgment “if the pleadings, depositions,

answers to interrogatories, and admissions on file, together with the affidavits, if any, show



                                               15
         Case 3:17-cv-01699-KM Document 69 Filed 07/31/20 Page 16 of 33



that there is no genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.” Farrell v. Planters Lifesavers Co., 206 F.3d 271, 278 (3d Cir. 2000).

The Court need not accept mere conclusory allegations, whether they are made in the

complaint or a sworn statement. Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888 (1990). In

deciding a motion for summary judgment, the court’s function is not to make credibility

determinations, weigh evidence, or draw inferences from the facts. Anderson, 477 U.S. at 249.

Rather, the court must simply “determine whether there is a genuine issue for trial.” Id.

        “Although the party opposing summary judgment is entitled to the ‘benefit of all

factual inferences in the court’s consideration of a motion for summary judgment, the

nonmoving party must point to some evidence in the record that creates a genuine issue of

material fact.’” 11 Velentzas v. U.S., No. 4: CV -07-1255, 2010 WL 3896192, *7 (M.D. Pa.

August 31, 2010) (quoting Goode v. Nash, 241 F. App’x 868, 868 (3d Cir. 2007) (citation

omitted). The opposing party “cannot rest solely on assertions made in the pleadings, legal

memorandum, or oral argument.” Goode, 241 F. App’x at 868 (internal quotation marks

omitted). If the non-moving party “fails to make a showing sufficient to establish the existence

of an element essential to [the non-movant’s] case, and on which [the non-movant] will bear

the burden of proof at trial,” Rule 56 mandates the entry of summary judgment because such

a failure “necessarily renders all other facts immaterial.” Celotex Corp. v. Catrett, 477 U.S. 317,

322–23 (1986).




       11
         See also Beenick v. LeFebvre, 684 Fed. Appx. 200, 206 (3d Cir. 2017) (stating the
purpose of requiring parties to cite to particular parts of the record in their briefs about a
motion for summary judgment is to “assist the court in locating materials buried in a
voluminous record”) (quoting Fed. R. Civ. P. 56(c)(1)(A)).

                                                16
         Case 3:17-cv-01699-KM Document 69 Filed 07/31/20 Page 17 of 33



       B.    SECTION 1983 CLAIMS

       Guziewicz asserts various federal civil rights claims pursuant to 42 U.S.C. § 1983,

which provides a private cause of action for violations of federal constitutional rights. The

statute provides, in pertinent part:

       Every person who, under color of any statute, ordinance, regulation, custom,
       or usage, of any State or Territory or the District of Columbia, subjects, or
       causes to be subjected, any citizen of the United States or other person within
       the jurisdiction thereof to the deprivation of any rights, privileges, or
       immunities secured by the Constitution and laws, shall be liable to the party
       injured in an action at law, suit in equity, or other proper proceeding for
       redress . . . .

       42 U.S.C. § 1983.

Section 1983 does not create substantive rights, but instead provides remedies for rights

established elsewhere. City of Oklahoma City v. Tuttle, 471 U.S. 808, 816 (1985). To succeed on

a § 1983 claim, a plaintiff must demonstrate that the defendant, acting under color of state

law, deprived the plaintiff of a right secured by the United States Constitution. Mark v. Borough

of Hatboro, 51 F.3d 1137, 1141 (3d Cir. 1995).

       A “defendant in a civil rights action must have personal involvement in the alleged

wrongs to be liable, and cannot be held responsible for a constitutional violation which he or

she neither participated in nor approved.” Baraka, 481 F.3d at 210 (internal citations and

quotation marks omitted). “Personal involvement can be shown through allegations of

personal direction or of actual knowledge and acquiescence. Allegations of participation or

actual knowledge and acquiescence, however, must be made with appropriate particularity.”

Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988). Claims seeking to impose liability on

a defendant based on supervisory status, without more, will not subject the official to § 1983

liability. Padilla v. Beard, No. CIV. 1:CV-06-0478, 2006 WL 1410079, at *3 (M.D. Pa. May



                                               17
         Case 3:17-cv-01699-KM Document 69 Filed 07/31/20 Page 18 of 33



18, 2006); Rode, 845 F.2d at 1207. However, in some instances, a municipality or local

government may be held liable – via a “Monell claim” – when the execution of a policy or

custom of such municipality or corporation “inflicts the injury” for which the plaintiff seeks

redress. Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 694 (1978); see Natale v.

Camden Cnty. Corr. Facility, 318 F.3d 575, 584 (3d Cir. 2003).

III.   DISCUSSION

       With the above standards in mind, the Court turns to Guziewicz’s specific claims

against each defendant. In doing so, the Court notes that while Guziewicz has identified

certain claims as based purely on federal law, it is not entirely clear whether his claims for

malicious prosecution, abuse of process, and false imprisonment are brought under federal or

state law, or both. The Court therefore addresses those claims as if they were asserted pursuant

to both 42 U.S.C. § 1983 and state law. Additionally, while Guziewicz did not specifically

identify his first count as a claim for false arrest, the Court construes the count as such. (See

Doc. 1, at 29-30 (alleging “arrest unduly deprived [] Guziewicz of his liberty and constituted

a violation of his right to be free from arrest without probable cause”)).

       A.    CLAIMS AGAINST PO GOMEZ (COUNTS ONE TO SEVEN)

       Against PO Gomez Guziewicz asserts seven causes of action: (1) false arrest based on

lack of probable cause or reasonable justification for finding he violated the terms of his

probation (“Count One”); (2) unlawful search and seizure of his medical records (“Count

Two”); (3) conspiracy between PO Gomez Cpl. McDonald to deprive Guziewicz of his

Fourth Amendment and due process rights (“Count Three”); (4) malicious prosecution based

on PO Gomez’s initiation of probation violation and criminal proceedings without probable

cause and malice aforethought (“Count Four”); (5) abuse of process for the initiation of



                                                18
        Case 3:17-cv-01699-KM Document 69 Filed 07/31/20 Page 19 of 33



probation violation and criminal proceedings for a purpose for which they were not intended

to effect (“Count Five”); (6) IIED for recklessly and intentionally causing Guziewicz to suffer

emotional distress (“Count Six”); and (7) false imprisonment for the initiation of probation

violation and criminal proceedings (“Count Seven”).

             1.   False Arrest (Count One), Malicious Prosecution (Count Four), and False
                  Imprisonment (Count Seven)

        Addressing this first set of claims, the Court notes that they all share a common

element: lack of probable cause. “To state a claim for false arrest under the Fourth

Amendment, a plaintiff must establish: (1) that there was an arrest; and (2) that the arrest was

made without probable cause.” James v. City of Wilkes–Barre, 700 F.3d 675, 680 (3d Cir. 2012).

If probable cause is established with respect to any one of the charges for which a plaintiff is

arrested, a claim of false arrest must fail. Johnson v. Knorr, 477 F.3d 75, 82 (3d Cir. 2007). To

establish a claim for malicious prosecution, a plaintiff must demonstrate that “(1) the

defendant initiated a criminal proceeding; (2) which ended in plaintiff’s favor; (3) which was

initiated without probable cause; and (4) the defendant acted maliciously or for a purpose

other than bringing the defendant to justice.” Hamidian v. Occulto, 854 F. Supp. 350, 353

(M.D. Pa. 1994) (internal citations omitted) (emphasis in original). As for the claim of false

imprisonment, where “the police lack probable cause to make an arrest, the arrestee has a

claim under § 1983 for false imprisonment based on a detention pursuant to that arrest.”

Groman v. Twp. of Manalapan, 47 F.3d 628, 636 (3d Cir. 1995).

       Here, the undisputed facts establish that PO Gomez had probable cause to initiate

probation revocation proceedings that led to criminal charges against Guziewicz. The Third

Circuit has set out the contours of the probable-cause inquiry as follows:

       Probable cause does not require the same type of specific evidence of each


                                               19
          Case 3:17-cv-01699-KM Document 69 Filed 07/31/20 Page 20 of 33



         element of the offense as would be needed to support a conviction. Therefore,
         the evidentiary standard for probable cause is significantly lower than the
         standard which is required for conviction. An arrest was made with probable
         cause if at the moment the arrest was made . . . the facts and circumstances
         within [the officers’] knowledge and of which they had reasonably trustworthy
         information were sufficient to warrant a prudent man in believing that [the
         suspect] had committed or was committing an offense.

         Wright v. City of Philadelphia, 409 F.3d 595, 602 (3d Cir. 2005) (internal citations
         omitted) (alterations in original).

         In the case sub judice, PO Griffiths provided PO Gomez with a prescription, which

Griffiths suspected was forged, for a medication about which Guziewicz had not advised PO

Gomez. PO Gomez confirmed that the prescription, though written on Defendant Moran’s

prescription pad, was not and could not have been issued by Moran because Moran had

ceased treating Guziewicz in December 2015. The prescription that Guziewicz allegedly

produced from the RSH bore Moran’s letterhead, and two other forged prescriptions came to

light that were not issued by Moran despite that they were written on his pad. Regardless as

to whether Guziewicz “was guilty of a parole violation,” there was probable cause to initiate

the revocation and criminal proceedings. Based on this clear showing of probable cause alone,

the Probation Defendants have established their entitlement to summary judgment as to these

claims. Fennell v. Kuykendall, No. CV 18-4226, 2019 WL 196564, at *7 n.81 (E.D. Pa. Jan. 14,

2019).

         Further, to the extent Guziewicz asserts that these claims are also based on state law,

the same result obtains because his probation revocation and arrest were supported by

probable cause. See Mills v. City of Harrisburg, 350 F. App'x 770, 774 (3d Cir. 2009) (citing Renk

v. City of Pittsburgh, 537 Pa. 68, 641 A.2d 289, 293 (1994); Lippay v. Christos, 996 F.2d 1490,

1502 (3d Cir.1993)).




                                                 20
         Case 3:17-cv-01699-KM Document 69 Filed 07/31/20 Page 21 of 33



             2.   Unlawful Search and Seizure of Medical Records (Count Two)

       “Pennsylvania authorizes county parole officers to conduct a warrantless search of a

parolee’s property ‘if there is reasonable suspicion to believe that the real or other property in

the possession of or under the control of the offender contains contraband or other evidence

of violations of the conditions of supervision.’” United States v. Strickland, 237 F. App’x 773,

777 (3d Cir. 2007) (quoting 61 Pa. Cons. Stat. Ann. § 331.27b(d)(2)). Probable cause is not a

prerequisite: “[a]ll that is required is reasonable suspicion of a probation violation.” United

States v. Crews, 494 F. App’x 240, 244 (3d Cir. 2012). “Indeed, where a parole officer has

discovered a parole violation and reasonably believes that a parolee may have committed

further violations, parole officers are ‘duty-bound’ to investigate.” United States v. Henry, 472

F. Supp. 2d 649, 654 (E.D. Pa. 2007), aff’d, 360 F. App’x 395 (3d Cir. 2010). Courts “consider

the totality of the circumstances to determine whether the officer has a particularized and

objective basis for suspecting legal wrongdoing.” Strickland, 237 F. App’x at 777 (internal

quotation marks omitted).

       Here, reasonable suspicion arose “the moment that [Guziewicz] tested positive” for

having ingested a medication without providing a valid prescription and first advising PO

Gomez that he was taking the medication. See United States v. Crews, 494 F. App’x 240, 244

(3d Cir. 2012) (noting that reasonable suspicion was established “the moment that Crews

tested positive for opiates, marijuana, and cocaine”). Moreover, it was PO Gomez who had

brought to Defendant Moran’s office the forged prescription that Guziewicz himself provided

to PO Griffiths. Insofar as that prescription provided the basis for a reasonable suspicion to

believe Guziewicz had violated his terms of probation, there are no facts from which it can

even be inferred that Guziewicz’s Fourth Amendment rights were violated under these



                                               21
         Case 3:17-cv-01699-KM Document 69 Filed 07/31/20 Page 22 of 33



circumstances. Additionally, Guziewicz signed an agreement permitting warrantless searches

of his person and property.

             3.   Conspiracy (Count Three)

       “To prevail on a conspiracy claim under § 1983, a plaintiff must prove that persons

acting under color of state law ‘reached an understanding’ to deprive him of his constitutional

rights.” Jutrowski v. Twp. of Riverdale, 904 F.3d 280, 293-94 (3d Cir. 2018) (quoting Adickes v.

S.H. Kress & Co., 398 U.S. 144, 150-52 (1970)). “The elements of a claim of conspiracy to

violate federal civil rights are that (1) two or more persons conspire to deprive any person of

[constitutional rights]; (2) one or more of the conspirators performs . . . any overt act in

furtherance of the conspiracy; and (3) that overt act injures the plaintiff in his person or

property or deprives the plaintiff of any right or privilege of a citizen of the United States, with

the added gloss under § 1983 that the conspirators act under the color of state law.” Jutrowski,

904 F.3d at 294 n.15 (internal quotation marks omitted) (brackets and ellipses in original).

       Here, the undisputed facts establish that PO Gomez and Cpl. McDonald in no way

conspired together or performed any acts in furtherance of a conspiracy that deprived

Guziewicz of his rights. Indeed, Cpl. McDonald expressly denied taking part in such a

scheme, and Guziewicz has not come forth with any contrary facts. Whether this claim is

characterized under federal or state law, the Probation Defendants have therefore met their

burden of showing the absence of any material facts such that they are entitled to judgment

as a matter of law. Additionally, as to § 1983, “[t]he grant of summary judgment is proper on

[a conspiracy] claim where a plaintiff cannot establish an underlying violation of any

constitutional rights.” Martin v. Unknown U.S. Marshals, 965 F. Supp. 2d 502, 547 (D.N.J.

2013), aff’d sub nom. Estate of Martin v. U.S. Marshals Serv. Agents, 649 F. App’x 239 (3d Cir.



                                                22
         Case 3:17-cv-01699-KM Document 69 Filed 07/31/20 Page 23 of 33



2016). Thus, because the Probation Defendants are entitled to judgment as to the

constitutional claims, they are ipso facto entitled to judgment on the conspiracy claim.

             4.   Abuse of Process (Count Five)

       “To establish a claim for abuse of process it must be shown that the defendant (1) used

a legal process against the plaintiff; (2) primarily to accomplish a purpose for which the

process was not designed; and (3) harm has been caused to the plaintiff.” Langman v. Keystone

Nazareth Bank & Tr. Co., 502 F. App’x 220, 224 (3d Cir. 2012) (internal quotation marks

omitted). “The claim can be maintained [w]hen process is used to effect an extortionate

demand, or to cause the surrender of a legal right, or is used in any other way not so intended

by proper use of the process.” Felker v. Christine, 796 F. Supp. 135, 142 (M.D. Pa. 1992)

(internal quotation marks omitted) (brackets in original), aff’d, 983 F.2d 1050 (3d Cir. 1992).

“The issue of malice, whether couched in terms of actual malice, as in a claim of malicious

prosecution, or, as here, in an abuse of process claim, is inescapable.” Felker, 796 F. Supp. at

142.

       Here, the undisputed facts do not reveal “anything similar to ill will or intentional

impropriety on the part of [PO Gomez].” See Felker, 796 F. Supp. at 142. To the contrary, the

facts indicate that PO Gomez, tipped off by another probation officer, investigated a forged

prescription slip, which investigation led to further revelations including the existence of other

forged prescriptions in Guziewicz’s name. Faced with a forged prescription slip and the fact

that Guziewicz had not informed her that he was taking any new medications, PO Gomez

initiated the probation revocation proceedings based on the reasonable suspicion that

Guziewicz had violated a condition of his probation.

       If Guziewicz is asserting a state law claim for abuse of process, judgment is likewise



                                               23
        Case 3:17-cv-01699-KM Document 69 Filed 07/31/20 Page 24 of 33



warranted in favor of the Probation Defendants. “[I]n order to state a valid state claim for

abuse of process under Pennsylvania law the plaintiffs must allege facts that show that the

legal process was used primarily to accomplish a purpose for which the process was not

designed.” Brunelle v. City of Scranton, No. 3:15-CV-960, 2018 WL 3725731, at *10 (M.D. Pa.

July 17, 2018) (internal quotation marks omitted), report and recommendation adopted, No. 3:15-

CV-960, 2018 WL 3715718 (M.D. Pa. Aug. 3, 2018). The plaintiff must plead “facts which

show that the use of some legal process was not designed to accomplish its stated goal, but

rather was intended and perverted to some other goal, solely to harass.” Brunelle, 2018 WL

3725731, at *10. In the case at bar, the facts of record establish that PO Gomez began

investigating possible parole violations only after her colleague advised her of his suspicion

that the prescription Guziewicz produced was a forgery, not due to some ulterior motive.

Further, while Guziewicz alleges that PO Gomez conspired with Renee Magnotta (the former

county probation officer against whom Guziewicz filed a civil rights complaint) to wrongly

violate and charge Guziewicz, PO Gomez does not even know Magnotta.

             5.   IIED (Count Six)

       “In Pennsylvania, in order to establish a claim for IIED, there are four elements that

must be met: (1) extreme and outrageous conduct, (2) which is intentional or reckless; (3) it

must cause emotional distress, and (4) that distress must be severe.” L.H. v. Pittston Area Sch.

Dist., 130 F. Supp. 3d 918, 927 (M.D. Pa. 2015), aff’d, 666 F. App’x 213 (3d Cir. 2016).

Examples of sufficiently extreme and outrageous conduct include: “(1) killing the plaintiff’s

son with an automobile and then burying the body . . . ; (2) intentionally fabricating

documents that led to the plaintiff’s arrest for murder; and (3) knowingly releasing to the press

false medical records diagnosing the plaintiff with a fatal disease.”



                                               24
         Case 3:17-cv-01699-KM Document 69 Filed 07/31/20 Page 25 of 33



Police Dep’t, 604 F. Supp. 2d 739, 756 (M.D. Pa. 2009). The conduct “must be so outrageous

in character, and so extreme in degree, as to go beyond all possible bounds of decency, and

to be regarded as atrocious, and utterly intolerable in a civilized society.” Hoy v. Angelone, 720

A.2d 745, 754 (Pa. 1998) (internal quotation marks omitted).

       Here, “nothing about the conduct of [PO Gomez] in the present case could be

characterized as sufficiently ‘extreme and outrageous’ to support a claim for intentional

infliction of emotional distress under Pennsylvania law.” Mills v. City of Harrisburg, 350 F.

App’x 770, 774 (3d Cir. 2009) (affirming summary judgment on IIED claim). No reasonable

juror could find that PO Gomez acted to such a extreme and outrageous degree merely

because she investigated a forged prescription, initiated probation revocation proceedings,

and provided testimony in connection with those proceedings.

             6.   Sovereign and Qualified Immunity

       The Probation Defendants additionally argue that summary judgment should be

granted (1) as to the state law claims asserted in Counts Five (abuse of process), Six (IIED),

and Seven (false imprisonment) based on sovereign immunity; and (2) as to any alleged

constitutional violations based on qualified immunity.

       Regarding sovereign immunity, the Commonwealth’s “sovereign immunity statute

shields the Commonwealth, its officials, and its employees acting within the scope of their

duties from suit.” Foster v. McLaughlin, 203 F. Supp. 3d 483, 488 (E.D. Pa. 2016). “The

probation department is an arm of the state, and its employees are state actors, making them

subject to sovereign immunity.” Clark v. Conahan, 737 F. Supp. 2d 239, 258 (M.D. Pa. 2010)

(citing Haybarger v. Lawrence County Adult Probation and Parole, 551 F.3d 193, 198 (3d Cir.

2008)). “Conduct of an employee is within the scope of employment when it is of a kind and



                                               25
        Case 3:17-cv-01699-KM Document 69 Filed 07/31/20 Page 26 of 33



nature that the employee is employed to perform, it occurs substantially within the authorized

time and space limits, and the action is prompted, at least in part, by a purpose to serve the

employer.” Clark, 737 F. Supp. 2d at 258. The Commonwealth may waive its immunity by

consenting to suit, as it has done in nine “limited circumstances”: “1) vehicle liability; 2)

medical-professional liability; 3) care, custody or control of personal property; 4)

Commonwealth real estate, highway and sidewalks; 5) potholes and other dangerous

conditions; 6) care, custody or control of animals; 7) liquor store sales; 8) National Guard

activities; and 9) toxoids and vaccines. Each of these exceptions is strictly construed.” Foster,

203 F. Supp. 3d at 488 (footnote omitted). Sovereign immunity only extends to official-

capacity claims. Foster, 203 F. Supp. 3d at 487.

       Here, given the undisputed facts concerning PO Gomez’s conduct, it is clear that the

actions she took in relation to Guziewicz were within the scope of her employment. Further,

the Commonwealth has not waived sovereign immunity for the torts of abuse of process,

IIED, and false imprisonment, nor has it waived sovereign immunity as to malicious

prosecution. Under these facts, PO Gomez is absolutely immune from suit as to not only

Five, Six, and Seven – insofar as they are based in state law and brought against Gomez in

her official capacity – but also as to Count Four (malicious prosecution).

       As to qualified immunity, “[t]he doctrine of qualified immunity shields officials from

civil liability ‘insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.’” Williams v. City of

York, Pennsylvania, No. 18-3682, 2020 WL 4249437, at *4 (3d Cir. July 24, 2020) (quoting

Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). “[Q]ualified immunity protects ‘all but the

plainly incompetent or those who knowingly violate the law.’” Williams, 2020 WL 4249437,



                                               26
         Case 3:17-cv-01699-KM Document 69 Filed 07/31/20 Page 27 of 33



at *4 (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986)). When a qualified immunity defense

has been raised, a two-pronged inquiry applies and requires district courts to determine “(1)

whether the plaintiff sufficiently alleged the violation of a constitutional right, and (2) whether

the right was clearly established at the time of the official’s conduct.” Williams, 2020 WL

4249437, at *4 (internal quotation marks omitted). Unlike state sovereign immunity, qualified

immunity applies in the context of individual-capacity claims. See, e.g., Giles v. Kearney, 571

F.3d 318, 325 (3d Cir. 2009).

       Applying his standard here, for all the reasons stated supra, PO Gomez did not violate

any clearly established statutory or constitutional rights. To be sure, PO Gomez would have

known she needed probable cause to violate Guziewicz for failing to comply with a condition

of his probation; likewise, a reasonable probation officer in her position would have known

that she needed reasonable suspicion to conduct any searches or seizures of Guziewicz person

or property. However, the undisputed facts establish that PO Gomez did not act

incompetently or knowingly violate any laws or rights when she investigated the forged

prescription, initiated the probation revocation proceedings, and actively participated in

pressing forward the criminal charges against Guziewicz. Moreover, it cannot be said that by

investigating a suspicious prescription by bringing that prescription to the doctor’s office from

which it purportedly originated, PO Gomez violated a clearly established right that would

have been apparent to an objectively reasonable probation officer. Cf. Newland v. Reehorst, 328

F. App’x 788, 791 (3d Cir. 2009) (“[B]ecause of the peculiar facts presented in this case, it

would not have been apparent to an objectively reasonable officer that the parole condition

she sought to impose . . . violated clearly established law.”).




                                                27
         Case 3:17-cv-01699-KM Document 69 Filed 07/31/20 Page 28 of 33



             7.   Conclusion

       In sum, the Probation Defendants have established their entitlement to judgment as a

matter of law as to all claims asserted against PO Gomez. Their motion for summary

judgment is therefore granted as to Counts One through Seven.

       B.    SUPERVISORY LIABILITY CLAIM AGAINST PO MUNLEY (COUNT EIGHT)

       In his eighth count, Guziewicz seeks to impose supervisory liability against PO

Munley based, it appears, on PO Munley’s purported role in supervising PO Gomez.

Judgment in favor of the Probation Defendants as to this claim is warranted for two reasons.

First, because the Probation Defendants have established their entitlement to judgment on all

constitutional claims against PO Gomez, “[Guziewicz’s] claim[] of supervisory liability . . .

fail[s] because . . . there is no underlying constitutional violation.” Talley v. Varner, 786 F.

App’x 326, 329 (3d Cir. 2019). Second, according to the uncontroverted facts, PO Munley

was not PO Gomez’s supervisor, nor did he train LCAPO employees or undertake any other

supervisory role or related responsibilities.

       Summary judgment is therefore granted as to Count Eight.

       C.    MONELL CLAIM AGAINST DEFENDANT MCCARTHY (COUNT NINE)

       With his ninth count, Guziewicz alleges that Defendant McCarthy (1) failed to

properly and adequately train LCAPO employees regarding searches and seizures of patient

medical records and privacy laws; (2) “with deliberate indifference and callous disregard,

failed to approve, implement, and maintain relevant and appropriate practices and policies

respecting the search and seizure of patient medical records”; (3) “arbitrarily created a state

policy or custom of the [LCAPO] that contravened the procedural due process clause of the

Fourth Amendment . . . .”; and (4) arbitrarily created “[a] state policy or custom contrary to



                                                28
         Case 3:17-cv-01699-KM Document 69 Filed 07/31/20 Page 29 of 33



the Fourth Amendment’s guaranteed protection from warrantless searches and seizures” that

“directly resulted in a violation of [Guziewicz’s civil rights],” which caused him to suffer

substantial injuries and damages. (Doc. 1, at 34-35).

       This claim suffers from the same defect of Guziewicz’s supervisory liability claim

against PO Munley: there is no underlying constitutional violation upon which to base the

claim given that the Probation Defendants have established that they are entitled to judgment

as a matter of law as to his constitutional claims. See, e.g., Lansberry v. Altoona Area Sch. Dist.,

356 F. Supp. 3d 486, 497 (W.D. Pa. 2018) (noting that “the requirement of an underlying

constitutional violation is implicit in the Third Circuit’s Monell framework”). Further,

McCarthy’s uncontroverted testimony concerning the LCAPO’s policies, practices, and

procedures, including regarding training – and the LCAPO’s 100% compliance therewith –

establishes that no Monell violation occurred here.

       Summary judgment is therefore granted as to Count Nine.

       D.    BREACH OF PHYSICIAN-PATIENT                CONFIDENTIALITY        CLAIM     AGAINST
             DEFENDANT MORAN (COUNT TEN)

       As indicated supra, although Guziewicz initially asserted an IIED claim against

Defendant Moran under the eleventh count of his complaint, District Judge Brann dismissed

that claim without prejudice, and Guziewicz did not file an amended pleading asserting that

claim. (Doc. 18, at 10-11). In his Memorandum Opinion, District Judge Brann further noted

that Guziewicz clarified that his breach of physician-patient confidentiality claim is premised

on state law grounds. (Doc. 18, at 8; see Doc. 16, at 4-5 (arguing, in brief in opposition to

motion to dismiss, that the breach of confidentiality claim is brought under state law)).

       Thus, the only remaining count against Defendant Moran is a state law claim for

breach of physician-patient confidentiality (“Count Ten”). In Count Ten, Guziewicz alleges


                                                29
        Case 3:17-cv-01699-KM Document 69 Filed 07/31/20 Page 30 of 33



that (1) Moran “expressly authorized the release of personally identifiable medical records . . .

for prosecutorial use”; (2) Moran’s “authorization for the[] [records’] release was given

without legal justification or excuse and with knowledge that said records would be utilized

for prosecutorial purposes”; (3) Moran did so as “an ‘agent of the government’”; and (4)

Moran “failed to properly and adequately train his employees in the areas of federal and state

constitutional search and seizure laws, as they pertain to patient medical records, as well as

all applicable patient privacy laws.” (Doc. 1, at 35-36).

       In denying Defendant Moran’s motion to dismiss Guziewicz’s Count Ten, District

Judge Brann noted that “Pennsylvania courts have indeed recognized a cause of action for

breach of physician-patient confidentiality.” (Doc. 18, at 8-9 nn.46-48 (citing Haddad v. Gopal,

787 A.2d 975, 981 (Pa. Super. 2001); Moses v. McWilliams, 549 A.2d 950, 953-54 (Pa. Super.

Ct. 1988); Burger v. Blair Med. Assocs., Inc., 964 A.2d 374, 380 (Pa. 2009)); see Grimminger v.

Maitra, 887 A.2d 276, 279 (Pa. 2005) (“Pennsylvania recognizes a civil cause of action for

breach of the physician-patient privilege where ‘confidential disclosures occurred that were

unrelated to any judicial proceedings.’” (quoting Haddad, 787 A.2d at 981)). District Judge

Brann went on to state that courts “have noted that ‘[d]octors have an obligation to their

patients to keep communications, diagnosis, and treatment completely confidential.’” (Doc.

18, at 8 n.47 (quoting Haddad, 787 A.2d at 981)). However, “to be actionable at law, ‘the

[allegedly improper] disclosure must be made without legal justification or excuse.’” (Doc.

18, at 9 n.49 (quoting Moses, 549 A.2d at 953-54)). Finding dismissal inappropriate, District

Judge Brann noted Guziewicz’s allegations that Defendant Gorolis called Moran when PO

Gomez visited the doctor’s office on March 1, 2016, and that Moran gave permission to take

a photocopy of an allegedly forged oxycodone prescription and the December 2015 lab report,



                                               30
        Case 3:17-cv-01699-KM Document 69 Filed 07/31/20 Page 31 of 33



all of which led to probation charges and Guziewicz’s arrest. (Doc. 18, at 9).

       Regardless of the allegations in Guziewicz’s complaint, the undisputed facts of record

establish that Moran was not at his office at the time of PO Gomez’s visit on March 1, 2016,

he had no discussions with Defendant Gorolis regarding the prescriptions or Guziewicz’s

medical records, and Gorolis never requested Morna’s approval or personal authorization to

provide any information to PO Gomez on that date. Because Moran did not permit or

authorize any disclosures, the basis for Guziewicz’s claim outlined by District Judge Brann is

no longer viable.

       Therefore, the only arguably remaining aspect of Count Ten is the claim that Moran

failed to properly train and supervise his staff with respect to searches and seizures and the

confidentiality of private records. Moran did not specifically allege in his affidavit in support

of summary judgment that he adequately trained and supervised his staff. Nevertheless, the

facts of record establish that Gorolis had a legal justification and excuse for providing

information to PO Gomez, particularly in light of the fact that the Probation Defendants

established that PO Gomez had a right to seek such information based, in part, on

Guziewicz’s consent as part of his conditions of probation. Cf. Grimminger, 887 A.2d at 279

(“A patient’s ‘consent also serves as an affirmative defense to an action for breach of

physician-patient confidentiality.’” (quoting Haddad, 787 A.2d at 981)). Moreover, as

Defendant Moran notes, the right to privacy over one’s confidential information is not

absolute, and individuals’ expectations of privacy may, in some circumstances, be

diminished. (Doc. 50, at 6 (citing Moses, 549 A.2d at 956)). Apropos to the instant matter, “[a]

parolee and a probationer have limited Fourth Amendment rights because of a diminished

expectation of privacy.” Com. v. Williams, 692 A.2d 1031, 1035 (Pa. 1997). Thus, because the



                                               31
         Case 3:17-cv-01699-KM Document 69 Filed 07/31/20 Page 32 of 33



record establishes that Gorolis had a legal justification or excuse when she provided

information to PO Gomez, the record also establishes that any lapses in Defendant Moran’s

training, supervision, or education of his staff did not result in a breach of confidentiality for

which Guziewicz can recover.

       Additionally, only one of the three forged prescriptions were provided by Defendant

Gorolis, and the one that Gorolis did provide was initially disclosed by Sheeley’s when the

prescription was faxed to Moran’s office. The other two were provided by Guziewicz himself

and Jeffrey Zymblosky, respectively. Therefore, the only item that Gorolis appears to have

disclosed in the first instance is the lab report, which, given the reasons stated herein, she had

justification and excuse to produce to the probation officer assigned to Guziewicz’s

supervision upon the revelation that Guziewicz had been forging prescriptions under Moran’s

letterhead.

       Summary judgment is therefore granted as to Count Ten.

       E.     REMAINING STATE LAW CLAIMS AGAINST NON-MOVING DEFENDANT GOROLIS
              (COUNTS TWELVE AND THIRTEEN)

       Because the only remaining claims in this case are state law claims against Defendant

Gorolis – i.e., breach of physician-patient confidentiality and IIED (“Count Twelve” and

“Count Thirteen”) – the Court declines to exercise its pendant jurisdiction to hear those claims

and will dismiss them without prejudice. Where a district court has dismissed all claims over

which it had original jurisdiction, it may decline to exercise supplemental jurisdiction over

state law claims. 28 U.S.C. § 1367(c)(3). The same rule applies where a district court grants

summary judgment as to all claims over which it had original jurisdiction. See Byrd v. Shannon,

715 F.3d 117, 128 (3d Cir. 2013) (affirming district court’s grant of summary judgment and

corresponding “decision to decline supplemental jurisdiction over . . . state law negligence


                                               32
        Case 3:17-cv-01699-KM Document 69 Filed 07/31/20 Page 33 of 33



claims” under 28 U.S.C. § 1367(c)). Whether a court will exercise supplemental jurisdiction

is within its discretion. Kach v. Hose, 589 F.3d 626, 650 (3d Cir. 2009). That decision should

be based on “the values of judicial economy, convenience, fairness, and comity . . . .” Carnegie-

Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988). The Court finds nothing in the record to

distinguish this case from the ordinary one as to the remaining state law claims against

Defendant Gorolis, and thus the balance of factors “point toward declining to exercise

jurisdiction over the remaining state law claims.” See Cohill, 484 U.S. at 350 n.7.

       Counts Twelve and Thirteen are therefore be dismissed without prejudice to

Guziewicz’s right to refile those claims in state court.

IV.    CONCLUSION

       For the foregoing reasons, the Court rules as follows:

           1. The Probation Defendants’ motion for summary judgment (Doc. 45) is
              GRANTED;

           2. Defendant Moran’s motion for summary judgment (Doc. 48) is GRANTED;

           3. Moran’s cross-claim (Doc. 21, at 11) is DISMISSED AS MOOT;

           4. The Clerk of Court is directed to enter judgment in favor of the Probation
              Defendants and Defendant Moran and against Guziewicz;

           5. Guziewicz’s remaining state law claims against non-moving Defendant
              Gorolis are DISMISSED WITHOUT PREJUDICE to Guziewicz’s right to
              refile those claims in state court; and

           6. The Clerk of Court is directed to CLOSE this case.

       An appropriate Order will follow.

                                                           BY THE COURT:

Dated: July 31, 2020                                       s/ Karoline Mehalchick
                                                           KAROLINE MEHALCHICK
                                                           United States Magistrate Judge


                                               33
